Case: 22-2089   Document: 16      Page: 1   Filed: 10/20/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                KOSS CORPORATION,
                      Appellant

                             v.

     KATHERINE K. VIDAL, Under Secretary of
      Commerce for Intellectual Property and
      Director of the United States Patent and
                 Trademark Office,
                      Intervenor
                ______________________

                       2022-2089
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2021-
 00255.
                 ______________________

                        ORDER
    The parties having so agreed, it is ordered that:
     (1) The proceeding is DISMISSED under Fed. R. App.
 P. 42 (b).
Case: 22-2089    Document: 16     Page: 2    Filed: 10/20/2022




 2                              KOSS CORPORATION V. VIDAL



     (2) Each side shall bear their own costs.



                                    FOR THE COURT

 October 20, 2022
      Date                          /s/ Peter R. Marksteiner
                                    Peter R. Marksteiner
                                    Clerk of Court



 ISSUED AS A MANDATE: October 20, 2022